Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-24-2006

Day v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4834




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Day v. Nash" (2006). 2006 Decisions. Paper 708.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/708


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4834
                                      ___________

                                  TIMOTHY A. DAY,
                                        Appellant

                                            v.

                             JOHN NASH, WARDEN;
                          FEDERAL BUREAU OF PRISONS
                              _____________________

                    On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civil No.05-cv-00797)
                     District Judge: Honorable Robert B. Kugler
                             ________________________
                     Submitted Under Third Circuit LAR 34.1(a)
                                     June 7, 2006

                Before: RENDELL, AMBRO and ROTH, Circuit Judges.

                                  (Filed: July 24, 2006)
                                    ______________

                               OPINION OF THE COURT
                                   ______________

PER CURIAM

       Timothy A. Day filed a petition pursuant to 28 U.S.C. § 2241 to protest the

execution of his sentence of imprisonment.1 He argued that the Bureau of Prisons


  1
   See Coady v. Vaughn, 251 F.3d 480, 485-86 (3d Cir. 2001). In his petition, Day
originally included an access to the courts claim, which the District Court dismissed
(“BOP”) violated his due process and equal protection rights when it assigned him a Sex

Offender Public Safety Factor (“SOPSF”) in reliance on a prior conviction for a

misdemeanor charge of exposure of sexual organs.

       Under the BOP guidelines, if the Presentence Investigation Report (“PSI”), or

official documentation, clearly indicates that the inmate, in the term of confinement or in

the past, had sexual contact with a minor or other person physically or mentally incapable

of granting consent, or undertook any sexual act or contact that is aggressive or abusive in

nature, then the BOP may impose a SOPSF. Fed. Bureau of Prisons, U.S. Dep’t of

Justice, Program Statement 5100.07, Security Designation and Custody Classification

Manual ch. 7, at 2-3 (1999), available at http://www.fdewi.org/files/Designation.PDF. A

conviction is not required for SOPSF imposition, but if a charge was dismissed or

nolle prosequi, application of an SOPSF is prohibited. Id. at 2. An SOPSF is imposed if

an inmate was charged with an included offense, but, as a result of a plea bargain, was not

convicted of it. Id.

       The BOP evaluated Day’s PSI, in which the circumstances of Day’s 1991

conviction was described as follows: “According to available records, the defendant was

originally charged with Lewd and Lascivious Act in the Presence of a Child Under the

Age of Sixteen Years, but pled to the lesser included misdemeanor charge on the date of



without prejudice to its renewal in a separate civil action. (Order of March 24, 2005).
The dismissal of the access to the courts claim, which Day does not raise, is not at issue in
this appeal.

                                             2
his sentencing.” (Response at Ex. 3.)2 In consideration of the PSI information, the BOP

elevated Day’s security level from minimum, under which he would be eligible for a

prison camp, to low, under which he has been placed in a low security facility. Day filed

a § 2241 petition to protest the application of the SOPSF as a violation of his rights to

equal protection and due process.

       The District Court denied Day’s petition. Day appeals. In his notice of appeal,

Day requested a certificate of appealability, but such a certificate is unnecessary in an

appeal from an order denying a § 2241 petition. See Forde v. U.S. Parole Comm’n, 114
F.3d 878, 879 (9th Cir. 1997). We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we will affirm.

       Day’s main contention on appeal is that the District Court erred because it ignored

the persuasive authority of Simmons v. Nash, 361 F. Supp. 2d 452 (D.N.J. 2005). He

argues that Simmons stands for the proposition that the BOP does not have the authority

to impose a SOPSF based on a prior conviction. However, Simmons, dealing with a

different BOP policy under a statute unrelated to this case, is inapposite. Specifically, in

Simmons, the court ruled on whether BOP could consider prior convictions to label a

released prisoner a sex offender for purposes of the post-incarceration notification



  2
   Day does not dispute that he was originally charged with a lewd and lascivious act in
the presence of a child under 16 years old, or that he pleaded guilty to the lesser included
exposure charge. Day, who contends that the conviction resulted from urinating in public
while he was drunk, argues that the original charge was incorrect, and that he pleaded
guilty to corrected charges.

                                              3
requirement of 18 U.S.C. § 4042. Therefore, the District Court did not err by not

following Simmons.

       The District Court also did not err in rejecting Day’s claim under the Equal

Protection Clause. Although Day cited the Equal Protection Clause, he made no

allegation that the BOP treated him differently from any person similarly situated when it

assigned him a SOPSF. See City of Cleburne v. Cleburne Living Center, 473 U.S. 432,

439 (1985) (“The Equal Protection Clause . . . is essentially a direction that all persons

similarly situated should be treated alike.”)

       The District Court also did not err in denying Day’s due process claim to the

extent that Day claimed that his classification deprived him of liberty without due

process. Day did not have a liberty interest in the degree of his confinement. See

Montayne v. Haymes, 427 U.S. 236, 242 (1976) (“As long as the conditions or degree of

confinement to which the prisoner is subjected is within the sentence imposed upon him

and is not otherwise violative of the Constitution, the Due Process Clause does not in

itself subject an inmate’s treatment by prison authorities to judicial oversight.”); see also

Sandin v. Conner, 515 U.S. 472, 484 (1995) (holding that liberty interests implicating the

Due Process Clause are “generally limited to freedom from restraint which . . . imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life”).

       The District Court also did not err in finding that BOP did not abuse its discretion

or act arbitrarily in relying on the information in Day’s PSI to impose the SOPSF. The

                                                4
PSI described the original lewd and lascivious act charge, and noted that Day pleaded

guilty to the lesser included exposure charge on the day of sentencing. (Response at Ex.

3.) The BOP did not abuse its discretion in viewing such a guilty plea on the date of

sentencing as the result of a plea bargain. There was no evidence in the PSI that the

original lewd and lascivious charge had been dismissed or nolle prosequi so that it would

have been inappropriate for the BOP to consider it.3 Accordingly, and because the PSI

described conduct that triggers a SOPSF (as the District Court explained in greater detail),

the BOP did not act arbitrarily or abuse its discretion by relying on the PSI description, or

by subsequently imposing the SOPSF in light of it.

       For the foregoing reasons, we will affirm the District Court’s order.

                                              5




  3
    Day, in his objections to the PSI, did not take issue with the PSI description of the
circumstances of his conviction. (Response at Ex. 4.) We note, however, that the PSI
may have been capable of another reading: it did not foreclose the possibility that Day
pled guilty to a lesser-included offense after the initial charge was dismissed as incorrect.
Regardless, we do not hold that the BOP abused its discretion in viewing the plea as the
result of a plea bargain.